Name: 2009/428/EC: Commission Decision of 4 June 2009 amending, for the purposes of adapting to technical progress, the Annex to Directive 2002/95/EC of the European Parliament and of the Council as regards the exemption for an application of lead as impurity in RIG Faraday rotators used for fibre optic communication systems (notified under document number C(2009) 4165) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: land transport;  iron, steel and other metal industries;  health;  European Union law;  electronics and electrical engineering;  consumption;  communications;  research and intellectual property
 Date Published: 2009-06-05

 5.6.2009 EN Official Journal of the European Union L 139/32 COMMISSION DECISION of 4 June 2009 amending, for the purposes of adapting to technical progress, the Annex to Directive 2002/95/EC of the European Parliament and of the Council as regards the exemption for an application of lead as impurity in RIG Faraday rotators used for fibre optic communication systems (notified under document number C(2009) 4165) (Text with EEA relevance) (2009/428/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2002/95/EC of the European Parliament and of the Council of 27 January 2003 on the restriction of the use of certain hazardous substances in electrical and electronic equipment (1), and in particular Article 5(1)(c) thereof, Whereas: (1) Directive 2002/95/EC requires the Commission to review the exempting for certain materials and components of electric and electronic equipment from Article 4(1) of that Directive. (2) Having carried out the required technical and scientific assessment, the Commission considers that RIG (rare earth iron garnet) Faraday rotators which meet the maximum concentration values set by Directive 2002/95/EC are currently available and that the exemption granted in this regard should be reviewed. (3) Directive 2002/95/EC should therefore be amended accordingly. (4) Pursuant to Article 5(2) of Directive 2002/95/EC, the Commission has consulted the relevant parties. During the consultation the need to ensure that producers are given sufficient time for the appropriate qualification of RIG Faraday rotators with the restriction of lead as laid down by Directive 2002/95/EC emerged. It should therefore be ensured that the health or consumer safety impacts caused by substitution are not likely to outweigh the environmental, health or consumer safety benefits of the substitution, in particular in safety-relevant equipment such as communication systems. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18 of Directive 2006/12/EC of the European Parliament and of the Council (2), HAS ADOPTED THIS DECISION: Article 1 The Annex to Directive 2002/95/EC is amended as set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 June 2009. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 37, 13.2.2003, p. 19. (2) OJ L 114, 27.4.2006, p. 9. ANNEX In the Annex to Directive 2002/95/EC, point 22 is replaced by the following: 22. Lead as impurity in RIG (rare earth iron garnet) Faraday rotators used for fibre optic communication systems until 31 December 2009.